Citation Nr: 1334630	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  04-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for asteroid hyalosis of the right eye (claimed as floaters).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, October 2009, and September 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The Board also since has requested and obtained an independent medical expert (IME) opinion in September 2012.  The Veteran received a copy of the opinion and was given 60 days to respond to it.  However, no response was received, and a March 2013 statement from his representative requested adjudication of the claim.


FINDING OF FACT

The Veteran does not have additional disability, including asteroid hyalosis, as a result of right eye cataract surgery in May 1990 at the Salt Lake City VA Medical Center (VAMC).


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for asteroid hyalosis.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence that VA will obtain versus that information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

When the claim is for service connection, this notice should include indication that a "downstream" disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (observing that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  So compliance with the holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002), requires apprising the claimant of all five of these elements of the claim, including the "downstream" disability rating and effective date elements).  See Dingess, at 486.  A claim for § 1151 compensation is akin to a claim for service connection in that, if compensation is awarded under § 1151 for consequent disability, it is for all intents and purposes treated as if it is due to the Veteran's military service, so a de facto service-connected disability.

Also, at least ideally, the notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason there was not notice prior to initially adjudicating the claim or, if there was, but it was inadequate or incomplete, this timing error in the provision of notice can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
VA notice and assistance errors are not presumptively prejudicial, even when for the sake of argument they are shown to have occurred.  Rather, they must be judged on a case-by-case basis.  And as the pleading party attacking VA's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating his claim, so in the preferred sequence, a letter dated in June 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was notified of the evidence needed to substantiate his claim, of the information and evidence that VA would obtain, of the information and evidence he was expected to provide, and told that VA would assist him in obtaining evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to his claim, such error was harmless given that the claim is being denied, and hence, no "downstream" rating or effective date will be assigned with respect to this claimed condition.  38 C.F.R. § 20.1102.

B.  Duty to Assist

This additional duty includes assistance in obtaining potentially relevant records, such as service treatment records (STRs), service personnel records (SPRs), and post-service VA and private medical evaluation and treatment records, as well as the provision of an examination - including for a medical opinion - when necessary to make a decision on the claim.  Indeed, with this in mind, the Board previously remanded this claim to obtain outstanding post-service treatment records and a necessary medical opinion.

Also in furtherance of assisting the Veteran with his claim, his STRs, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the claims file for consideration in deciding his appeal.  As well, he submitted treatise evidence in support of his claim.

Initial VA medical opinions, and later supplemental opinions, also were obtained.  And aside from that, the Board also recently requested and obtained an IME opinion.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The opinions obtained in this case are adequate as they are collectively predicated on a review of the claims file for the relevant history, including of the specific treatment at issue; contain a description of the history of the disability being alleged; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed disability.  VA's duty to assist with respect to obtaining a VA examination or opinion for this claim therefore has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Moreover, there was compliance with the Board's prior remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand orders, and the Board itself commits error in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has provided the Veteran opportunity to submit evidence and argument in support of his claim.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review that is obtainable, so no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


38 U.S.C.A. § 1151

A.  Applicable Law

For a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2013).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2013).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2013).

Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2013).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


Just, as well, laypersons equally have been found incompetent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

B.  Evidence

The Veteran contends that he has asteroid hyalosis of the right eye, claimed as floaters, as a result of cataract surgery he had at the VAMC in Salt Lake City, Utah, in May 1990.

The May 1990 operative report from the Salt Lake City VAMC reflects that he underwent a procedure described as "phacoemulsification with intraocular lens implant coburn 68 UV +21.0 diopters right eye."  Records include an informed consent form detailing the procedure and the potential complications of surgery, cataract removal, and lens implantation.  Notably, asteroid hyalosis or floaters were not included in the list of possible complications.  A separate form indicates the Veteran acknowledged he was made aware of the procedure and accompanying risks.  The pre- and post-operative diagnosis was cataract of the right eye.  The surgery was described and it was noted the Veteran had tolerated the procedure well and without complication.


Additional records subsequently dated in October 1991 reflect that he additionally had undergone an intervening left eye corneal transplant in November 1990, which was ultimately rejected in January 1991.  SSA records also show treatment for left eye problems in the early 1990s.

He was hospitalized in January 1996 for weakness in his extremities.  During the course of his stay, he complained of intermittently cloudy vision in his right eye.  He was diagnosed with pseudophakia and refractive change.  Additional records from the Montana State Prison system include treatment for the eyes, with a diagnosis of asteroid hyalosis in April 1997.  A June 1998 examination by a private physician also revealed asteroid hyalosis.  Additional VA records from 2003 and 2004 also reflect this diagnosis.

In a July 2003 statement, and subsequent June 2008 statement, the Veteran maintained that he was not told about the possible side effects of having cataract surgery, which he described as looking "through a screen door" or "a horde of gnats."  He felt that compensation was warranted because he was not warned about the possible side effects.

In June 2005, the claims file was forwarded to Dr. B.D.B. for a VA opinion on the matter.  He reviewed the record and noted the Veteran's history of left eye surgical treatment.  With respect to the right eye, Dr. B. stated the Veteran underwent successful, uncomplicated cataract surgery in May 1990.  The operative note indicated no complications, and the Veteran had post-operative vision of 20/15.  This commenting doctor concluded there was absolutely no evidence that the care the Veteran had received from VA was negligent, careless, or lacking in proper skill.  There were no errors of judgment, and his care was entirely appropriate.

Another VA opinion was obtained from Dr. S. in April 2008.  He, too, concluded there was no carelessness, negligence, lack of skill, error in judgment, or other shortcoming on VA's part.  VA followed the standard of care, and the Veteran signed an informed consent.  He also pointed out that floaters following cataract surgery are quite common, so reasonably foreseeable.

In May 2010, Dr. S. provided another VA opinion.  He added that the Veteran did not have any disability as a result of his May 1990 surgery.  This doctor noted the history of asteroid hyalosis, but explained that it does not come about after intraocular surgery.

Dr. S. later provided a third opinion in October 2011.  He conceded that it was not impossible (so possible) for asteroid hyalosis to result from intraocular cataract surgery, but that it was a very rare occurrence.  Asteroid hyalosis, he went on to note, did not have a clearly defined etiology and was more common in men than women (regardless of any surgery performed).  He concluded that, due to the extremely low correlation of asteroid hyalosis to cataract surgery, it was his opinion the condition was not a reasonably foreseeable outcome of cataract surgery.

The Board additionally obtained the IME opinion in December 2012 from Dr. W.H.B.  He, too, concluded the Veteran did not sustain any additional disability as a result of the May 1990 eye surgery.  Specifically, there was no causal relationship between that right eye cataract surgery and additional diagnosis of asteroid hyalosis.  The opinion of Dr. S. that "it is not impossible for asteroid hyalosis to result from intraocular cataract surgery" was subjective, unreferenced, not supported by any clinical or pathologic basis, and not found in any of the 
peer-reviewed medical literature.  Dr. W.H.B. explained that asteroid hyalosis was an innocuous, degenerative process.  Associations to diabetes mellitus and hypercholesterolemia had been noted, but there was no evidence that the condition had been related to any pre-existing cataract surgery.  He also noted that the May 1990 surgery was performed on the front portion of the eye, and was completed sequestered from the posterior chamber of the eye where asteroid hyalosis develops.  For these reasons, it was less likely than not that the Veteran sustained any additional disability, including asteroid hyalosis, as a result of his May 1990 right eye surgery.


C.  Analysis

When considering the probative value of this collective body of evidence for and against this claim, § 1151 compensation for asteroid hyalosis as a result of the May 1990 right eye cataract surgery is unwarranted.  The overall weight of this evidence is against a finding that the Veteran's diagnosed asteroid hyalosis was an additional disability incurred as a result of that VA surgery.

The evidence in this case includes several medical opinions.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  It is entirely permissible to favor one opinion over another, so long as there is adequate explanation of the reasons or bases for doing this.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993) and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical evidence that is speculative, general or inconclusive in nature generally cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion. Prejean v. West, 13 Vet. 444, 448-499 (2000).

Here, the June 2005 opinion of Dr. B.D.B. does not directly address asteroid hyalosis, but nonetheless states the Veteran underwent successful, uncomplicated cataract surgery.

Dr. S., who is the only doctor that even seemingly has commented favorably, offered conflicting opinions.  In April 2008, he stated that floaters following cataract surgery are quite common.  In May 2010, he noted the Veteran's history of asteroid hyalosis, but stated that it does not come about after intraocular surgery.  Whereas, in October 2011, he stated that it was not impossible for asteroid hyalosis to result from intraocular cataract surgery, although it was a very rare occurrence and not reasonably foreseeable.  Due to the contradictory nature of these statements, the Board assigns little probative value to them.  Consider also that, to the extent his October 2011 statement is favorable to the claim, it is couched in equivocal terms.  By saying something is not an impossible consequence of something else, and therefore not reasonably foreseeable, is akin to saying it equally is possible it is not.  And, as explained, this is insufficient to establish the required nexus.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Indeed, in past decisions the Court also had held that saying a condition "may" be related to something is tantamount to saying it just as well "may not" be related, so, because of this equivocality, also an insufficient basis to grant a claim requiring this nexus.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

In contrast, the December 2012 IME opinion provided a clear explanation of why asteroid hyalosis was not a consequence of the May 1990 surgery.  Specifically, the condition is a degenerative process with no known association to cataract surgery, and the surgery itself did not implicate the part of the eye where asteroid hyalosis occurs.  The Board finds this opinion most probative in determining the relationship, or lack thereof, between asteroid hyalosis and the right eye cataract surgery at issue because it applied medical principles to the specific facts, including insofar as distinguishing what particular part of the eye was involved in the surgery, rather than just making more broad-based, sweeping or general suppositions or conclusions.  Instead, this opinion was much more definitive.

The adoption of an expert medical opinion, such as this IME's opinion, may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover, this doctor's opinion had the best explanation of the underlying medical rationale, which is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also has considered the Veteran's lay statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of providing a competent opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between asteroid hyalosis and cataract surgery, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As well, the Board has considered the medical treatise articles the Veteran submitted discussing eye health and floaters.  However, this evidence does not specifically relate floaters or asteroid hyalosis to cataract surgery.  Notably, one article titled "Flashes and Floaters Frequently Asked Questions" stated that floaters can result from a capsulotomy, which is a procedure to remove a layer of cloudiness that can appear in lenses following implantation during cataract surgery.  The article does not, however, specifically relate floaters directly to cataract surgery, and the record does not show the Veteran underwent a capsulotomy in his right eye as part of this treatment at issue or, indeed, at any other time either.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not 

provide competent evidence to establish a nexus between current disability and military service).  See also Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

For these reasons and bases, the Board finds that the Veteran did not sustain an additional disability, including especially asteroid hyalosis, as a result of his May 1990 right eye cataract surgery.  Because this threshold element of the claim has not been met, the questions of whether VA met the standard of care, whether he provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot.


ORDER

This claim of entitlement to § 1151 compensation for asteroid hyalosis of the right eye is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


